Case 1:16-cr-00692-JMF Document 482 Filed 05/26/20 Page 1of1

LINC oO LN SQUARE LEGAL SERVI CES Inc . Fordham University School of Law | Tel 212-636-6934
, 150 West 62nd Street, Ninth Floor Fax 212-636-6923

New York, NY 10023

May 26 2020

Via ECF

Honorable Jesse M. Furman

United State District Judge

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Room 1105

New York, NY 10007

Re: United States of America v. Sergeis Logins
S8 16 Cr. 692 (JMF)

Your Honor:

We write to request that the Court extend Mr. Logins’s surrender date, now set for May 29,
see ECF ## 464 & 472, to June 30. The Government consents to this request. The circumstances
that led to Mr. Logins’s release persist, and Mr. Logins has complied with his release conditions.
Mr. Logins, and the community, are safest if he remains on pretrial release, and he poses no risk
of flight. Mr. Logins’s sentence is currently scheduled for July 30, 2020.

We appreciate the Court’s attention to this request.
Respectfully submitted,

/s/
Michael W. Martin
Ian Weinstein
Lincoln Square Legal Services, Inc.
Attorneys for Mr. Sergejs Logins

ce: Matthew Hellman, Esq.
Assistant United States Attorney

By Email

Application GRANTED. Defendant shall surrender to the U.S. Marshal at 500 Pearl Street by

2 p.m. on July 10, 2020, unless the Court finds prior to that date — pursuant to a letter motion filed by
Defendant — that “compelling” reasons still exist to extend the Defendant’s release. The Clerk of
Court is directed to terminate ECF No. 480. SO ORDERED.

Ge —

May 26, 2020
